Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, 17, 21-22, and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement as well as to previously non-elected species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mercanti on 27 January 2022.
The application has been amended as follows:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A nanoparticle comprising a keratin polypeptide and at least one lipophilic active ingredient, wherein 
said at least one lipophilic active ingredient is non-covalently bound to said keratin polypeptide,
said keratin polypeptide is water-soluble, and
said keratin polypeptide is a wild-type keratin polypeptide having a molecular weight higher than 14kDa or [[ ]] a wild-type keratin polypeptide, having a molecular weight higher than 14kDa which has been modified by chemical functionalization of the N-terminus with organic compounds and/or chemical functionalization of amino acid side chains therein with hydroxyl, amino and thiol groups. 


B) Claim 6 has been to be amended in the following manner:
Claim 6 (Amendment): The nanoparticle according to claim 5, wherein said therapeutic agent is an anticancer drug, optionally selected from the group consisting of methotrexate, cisplatin; topotecan; 5-fluorouracil, thiotopotecan, thiocamptothecin, camptothecin, paclitaxel, docetaxel, doxorubicin, bicalutamide, MDV3100 (enzalutamide), 9-hydroxyl stearic acid, curcumin, irinotecan hydrochloride, vinblastine, histone methyltransferases inhibitors, carboplatin, methylene blue, Azure A (N,N-dimethylthionine chloride), porphyrins and chlorins.

C) Claim 13 has been amended in the following manner:
Claim 13 (Amended): A method of treating a patient suffering from a neoplastic disease, which comprises administering to the patient a therapeutically effective amount of the nanoparticle according to claim 6, wherein said neoplastic diseases are selected from the group consisting of breast cancer, ovarian cancer, prostate cancer, lung cancer, colon cancer, colorectal cancer, pancreatic cancer, gastrointestinal stromal tumor, adrenal cancer, skin melanoma, non-skin melanoma, mouth cancer, eye tumor, nasal cavity and paranasal sinus cancer, penile cancer, bronchial carcinoma, heart cancer, uterine body cancer, cervical cancer, esophageal cancer, liver cancer, metastatic pancreatic cancer, lymphomas, [[ ]] Hodgkin lymphoma, non-Hodgkin lymphoma, cutaneous lymphoma, pediatric [[ ]] lymphomas, laryngeal cancer, pharyngeal cancer, malignant mesothelioma, leukemias, [[ ]] hairy cell leukaemia, chronic lymphocytic leukaemia, Acute lymphoblastic leukaemia, acute myeloid leukaemia, chronic myeloid leukaemia, pediatric [[ ]] leukemia, multiple myeloma, sarcomas, gliomas, renal cancer, testicular cancer, thyroid cancer, soft tissue sarcoma, bone sarcoma, Ewing sarcoma, Kaposi sarcoma, extraskeletal Ewing sarcoma, chondrosarcoma, osteosarcoma, metastatic bone cancer, choriocarcinoma, pineal gland cancer, salivary gland tumors, hypophysis cancer, primitive neuroectodermal tumour, multiple endocrine neoplasia type 1 (MEN1), Multiple Endocrine Neoplasia Type 2 (MEN2), bladder cancer, tumors of the pelvic organs, ureteral cancer, oral cavity cancer, anal cancer, vulvar cancer, vaginal cancer, spleen cancer, brain tumors, embryonal tumors, gall-bladder cancer, bile duct cancer, cancer cachexia, neuroblastoma cancer, pediatric neuroblastoma cancer, neuroendocrine cancer, pediatric tumors and Myeloproliferative neoplasms.

D) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): A method [[ ]] comprising administering [[ ]] the nanoparticle according to claim 5 by topical application to a patient.

E) Claim 15 has been amended in the following manner:
Claim 15 (Amendment): A method for producing the nanoparticle according to claim 1, comprising: [[ ]]
a) dissolving the keratin polypeptide in water or in a buffered aqueous solution at concentrations ranging from 1 to 5 mg/mL at room temperature, thereby obtaining a solution;

c) adding said at least one lipophilic active ingredient previously dissolved in an [[ ]] organic solvent to said solution obtained in step b) under stirring.

F) Claim 21 is proposed to be amended in the following manner:
Claim 21 (Proposed Amendment): A functional food comprising the nanoparticles according to claim 1, [[ ]] wherein the functional food is selected from the group [[ ]] consisting of cereal bars, yogurt dairy products, bakery products, fruit juices and drinks.

G) Claim 22 is proposed to be amended in the following manner:
Claim 22 (Proposed Amendment): A method [[ ]] comprising administering to the patient a therapeutically effective amount of the [[ ]] pharmaceutical composition according to claim 16 to a patient by topical application.

See the next page for reasons for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the instant specification sets forth the following definition for water-soluble keratin. 

    PNG
    media_image1.png
    104
    606
    media_image1.png
    Greyscale

This is understood to be a definition for the requirement that the keratin is water-soluble, as recited by instant claims 1. Applicant may act as their own lexicographer, and appears to have done so here. See MPEP 2111.01(IV).
The examiner further notes the following in regard to the water-solubility of keratin. As best understood by the examiner, natural keratin is found in skin, hair, nails, or in the case of non-human animals, fur and horns. As best understood by the examiner, keratin found in skin, hair, nails, fur or horns would not have been water-soluble. This is at least because skin and hair found on the human body do not dissolve in the presence of water.
As best understood by the examiner, the keratin polypeptides recited by the instantly claimed invention are either particular keratin polypeptides that are naturally water-soluble or keratin polypeptides that have been chemically derivatized to be water-soluble. As best understood by the examiner, since natural keratin is not water-soluble, the skilled artisan would have expected that the majority of wild-type keratin polypeptides would not have been water-soluble and that a keratin polypeptide that is 
The examiner notes that this explanation of the definition of the term “water-soluble keratin” was previously provided in the file record as part of the examiner’s communication on 13 December 2021, pages 7-8, and is being reiterated here in order to provide a full and complete record.
Additionally, as best understood by the examiner, the peptides recited in instant claim 5 are understood to be lipophilic peptides, whereas the peptides recited by instant claim 7 are understood to be hydrophilic peptides. This is also the case in regard to the steroids recited by instant claims 5 and 7 respectively.
Li Reference: As relevant prior art, the examiner cites Li et al. (Materials Science and Engineering C 73 (2017) 189–197, available online 15 December 2016), which was previously cited in the PTO-892 mailed on 13 December 2021. Li et al. (hereafter referred to as Li) is drawn to doxorubicin loaded keratin nanoparticles, as of Li, page 189, title and abstract, and page 190, figure 1, reproduced in part below.

    PNG
    media_image2.png
    613
    777
    media_image2.png
    Greyscale

In the case of the Li reference, Li teaches keratin dispersed in water at 20 mg/mL, as of Li, page 191, left column, section 2.3. As an initial matter, it does not appear that the term “dispersed”, as used in Li, has the same meaning as “dissolved”, as required by the instant claims. However, even if, purely en arguendo, the dispersed keratin of Li is actually dissolved, this solubility of 20 mg/mL is almost an order of magnitude lower than what is required by the instant claims. As explained above, the term “water soluble”, as it applies to keratin, requires a solubility of at least 150 mg/mL. The “water solubility” of the keratin of Li of 20 mg/mL is well below the required 150 mg/mL. There is no evidence that the keratin of Li would have had the required solubility. Additionally, the particles of Li are crosslinked. This would have been expected to have decreased the solubility of the keratin rather than to have increased the solubility of the keratin. Even if, purely en arguendo, the keratin of Li was water-
Curcio Reference: Also as relevant, the examiner cites Curcio et al. (Bioconjugate Chemistry, Vol. 26, 2015, pages 1900-1907), which was cited previously in the prosecution history of the instant application. Curcio is drawn to hydrophobically modified keratin vesicles for delivery of GSH (glutathione) responsive intracellular drug release, as of Curcio, page 1900, title and abstract, and figure in abstract, reproduced below.

    PNG
    media_image3.png
    354
    468
    media_image3.png
    Greyscale

In the case of the Curcio reference, Curcio derivatizes keratin with polyethylene glycol stearate. The stearate derivatization is hydrophobic because stearate is a long chain of 18 carbon atoms. Similarly, Curcio appears to teach a concentration of said 
Xu Reference: The examiner also cites Xu et al. (Journal of Agriculture and Food Chemistry, Vol. 62, 2014, pages 9145-9150), which was cited previously in the prosecution history of the instant application. Xu teaches “Water-stable” keratin nanoparticles, as of Xu, page 1945, title and abstract. Xu teaches a nanoparticle dispersion of keratin of 1%, apparently in water or an aqueous medium, as of Xu, page 9146, right column, second paragraph in the section entitled “In vivo Study.” Assuming a density of 1 gram per mL, which is the density of water, this appears to be a concentration of 0.01 grams of keratin per gram of total solution. This is equivalent to 0.01 g/mL of keratin or 10 mg/mL of keratin. This is over an order of magnitude below the required 150 mg/mL that the examiner understands is required by the instant claims. There is no evidence that the composition of Xu would have had the required solubility of keratin. Additionally, Xu teaches that the keratin has a high degree of crosslinking, as of Xu, page 9148, paragraph bridging left and right columns. This differs from the particle described in the instant specification which is not crosslinked, as of the instant specification, paragraph bridging pages 4-5.
As such, there is insufficient evidence in Li, Curcio, or Xu for the examiner to take the position that the keratin particles disclosed by these references are sufficiently water-soluble to read on the requirement of a water-soluble keratin polypeptide. As such, the previously applied rejections over these references have been withdrawn.
Vermehlo Reference: As additional relevant prior art, the examiner cites Vermehlo et al. (US 2010/0196302 A1), which was cited previously in the file record of the instant application. Vermehlo et al. (hereafter referred to as Vermehlo) is drawn to keratin hydrolysates for cosmetic applications, as of Vermehlo, title and abstract. Said keratin hydrolysate may be in the form of a nanoparticle, as of Vermehlo, paragraph 0083. Vermehlo teaches other ingredients in combination with the keratin hydrolysate, as of Vermehlo, page 7, relevant paragraphs reproduced below.

    PNG
    media_image4.png
    184
    302
    media_image4.png
    Greyscale

Vermelho differs from the claimed invention because the hydrolyzed keratin appears to have a molecular weight of less than 500 Daltons, as of the abstract of Vermelho. This is well below the requirement of a molecular weight greater than 14 kDa. There would have been no motivation for the skilled artisan to have increased the molecular weight of keratin from 500 Daltons, as taught by Vermelho, to 14 kDa or higher, as required by the instant claims. Additionally, there would have been no expectation that had the keratin of Vermelho not been hydrolyzed and had a higher molecular weight that the resultant product would have successfully comprised water-soluble keratin polypeptides rather than insoluble keratin polypeptides.
Zhu Reference: As an additional relevant reference which was previously cited in the PTO-892 on 13 December 2021, the examiner cites Li et al. (Journal of Materials 

    PNG
    media_image5.png
    412
    672
    media_image5.png
    Greyscale

Nevertheless, Zhu differs from the claimed invention for at least the following reasons. First, Zhu teaches doxorubicin as a hydrochloride salt. As best understood by the examiner, this would have been a hydrophilic drug rather than a lipophilic drug. See applicant’s response on 20 October 2021, page 7, bottom paragraph and page 8, top paragraph. 
Secondly, there does not appear to be sufficient evidence that the PEG-grafted keratin is soluble, at least in the manner that the term “soluble keratin” is defined in the instant specification. In the example of Zhu, a keratin-g-PEG nanoparticle encapsulating doxorubicin hydrochloride is taught, as of Zhu, pages 19965-19966, section 2.3. Zhu teaches 28 mg keratin-g-PEG in 14 mL of water, as of Zhu, page 19966, left column, 
Additionally, the PEG-grafted keratin of Zhu appears to form a micellar structure, with a water insoluble core and a water-soluble shell. See Zhu, page 19967, right column, bottom paragraph, which indicates that the composition of Zhu forms a micelle as it has a measurable critical micelle concentration. This micelle would appear to have a PEG-grafted hydrophilic exterior and a keratin containing hydrophobic interior without PEG grafting. As best understood by the examiner, a micellar structure would not have been “soluble keratin” because the micellar structure includes a water-insoluble lipophilic interior.
Van Dyke Reference: As an additional relevant reference that was previously cited in the PTO-892 on 13 December 2021, the examiner cites Van Dyke et al. (US 2017/0051027 A1). Van Dyke et al. (hereafter referred to as Van Dyke) is drawn to keratin “nanomaterials”, as of Van Dyke, title and abstract. Van Dyke teaches soluble keratins, as of paragraph 0050 of Van Dyke. However, the examiner notes that the definition of “soluble keratin” in Van Dyke appears to differ from the definition of soluble keratin” used in the instant application. As explained above, the instant specification defines the phrase “soluble keratin” as keratin having a water solubility of at least 150 mg/mL. In contrast, Van Dyke teaches that keratin is dissolved at 0.2 mg/mL, as of Van Dyke, paragraphs 0087 and 0090. Therefore, keratin that may not have been considered soluble in the instant application may have been considered to be soluble by may occur or be present in the prior art (e.g. of Van Dyke) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). 
Additionally, while Van Dyke suggests drug delivery, as of Van Dyke, paragraphs 0083 and 0084, Van Dyke does not specifically teach delivery of a lipophilic active ingredient non-covalently bonded to the keratin polypeptide. Additionally, Van Dyke does not explain how one of ordinary skill in the art would have loaded a lipophilic ingredient; this would not necessarily have been obvious because the compositions of Van Dyke comprise keratin in aqueous phase, but the lipophilic ingredient would not likely have dissolved in said aqueous phase. Furthermore, the compositions of Van Dyke appear to be primarily in the form of hydrogels, as of Van Dyke, last sentence in paragraph 0086, or scaffolds, as of Van Dyke, end of paragraph 0098. The compositions in the instant application do not appear to be in the form of hydrogels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612